Case 2:18-cv-13443-BAF-DRG ECF No. 61 filed 06/19/20   PageID.1276   Page 1 of 45


                      UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                                        )
 OAKLAND TACTICAL SUPPLY, LLC,          )
 JASON RAINES, MATTHEW REMENAR, )
 SCOTT FRESH, RONALD PENROD, AND )
 EDWARD GEORGE DIMITROFF,               )
                                        )
                   Plaintiffs,          )
                                        )Case No. 18-cv-13443-BAF-DRG
             v.                         )Honorable Bernard A. Friedman
                                        )
 HOWELL TOWNSHIP,                       )
 a Michigan general law township,       )
                                        )
                   Defendant.           )
 ________________________________/

 Roger L. Myers (P49186)
 MYERS & MYERS, PLLC
 Attorneys for Plaintiffs
 915 N. Michigan Avenue, Suite 200
 Howell, Michigan 48843
 (517) 540-1700
 rmyers@myers2law.com

 Martha A. Dean (Admitted 12/6/18)
 Co-Counsel for Plaintiffs
 Law Offices of Martha A. Dean LLC
 144 Reverknolls
 Avon, CT 06001
 mdean@mdeanlaw.com

 ________________________________/




             PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT



                                        1
Case 2:18-cv-13443-BAF-DRG ECF No. 61 filed 06/19/20          PageID.1277     Page 2 of 45


       NOW COME the Plaintiffs, Oakland Tactical Supply, LLC, Jason Raines,

 Matthew Remenar, Scott Fresh, Ronald Penrod, and Edward George Dimitroff by and

 through undersigned counsel, and, pursuant to Rule 56(a) of the Federal Rules of Civil

 Procedure, move this Honorable Court to enter summary judgment in their favor.

       A Memorandum in Support of this Motion and Statement of Material Facts not

 in Dispute will be filed at or near the time of the filing of this Motion.

       Dated: June 19, 2020

                                         Respectfully submitted,

                                         MYERS & MYERS, PLLC
                                         Attorneys for Plaintiffs

                                         By: /s/ Roger L. Myers
                                         Roger L. Myers (P49186)
                                         915 N. Michigan Avenue, Suite 200
                                         Howell, MI 48843
                                         (517) 540-1700
                                         rmyers@myers2law.com


                                         /s/ Martha A. Dean
                                         Martha A. Dean, Esq. (Admitted 12/6/18)
                                         LAW OFFICES OF MARTHA A. DEAN, LLC
                                         144 Reverknolls
                                         Avon, CT 06001
                                         Phone: 860-676-0033
                                         Fax: 860-676-1112
                                         mdean@mdeanlaw.com




                                              2
Case 2:18-cv-13443-BAF-DRG ECF No. 61 filed 06/19/20       PageID.1278   Page 3 of 45




                             CERTIFICATE OF SERVICE

       I hereby certify that on June 19, 2020, I electronically filed the foregoing
 Plaintiffs’ Motion for Summary Judgment with the Clerk of the Court using the ECF
 system.




                                     By:       /s/ Roger L. Myers (P49186)

                                               MYERS & MYERS, PLLC
                                               Co-counsel for Plaintiffs
                                               915 N. Michigan Avenue, Suite 200
                                               Howell, Michigan 48843
                                               (517) 540-1700
                                               rmyers@myers2law.com




                                           3
Case 2:18-cv-13443-BAF-DRG ECF No. 61 filed 06/19/20   PageID.1279   Page 4 of 45


                      UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                                        )
 OAKLAND TACTICAL SUPPLY, LLC,          )
 JASON RAINES, MATTHEW REMENAR, )
 SCOTT FRESH, RONALD PENROD, AND )
 EDWARD GEORGE DIMITROFF,               )
                                        )
                   Plaintiffs,          )
                                        )Case No. 18-cv-13443-BAF-DRG
             v.                         )Honorable Bernard A. Friedman
                                        )
 HOWELL TOWNSHIP,                       )
 a Michigan general law township,       )
                                        )
                   Defendant.           )
 ________________________________/

 Roger L. Myers (P49186)
 MYERS & MYERS, PLLC
 Attorneys for Plaintiffs
 915 N. Michigan Avenue, Suite 200
 Howell, Michigan 48843
 (517) 540-1700
 rmyers@myers2law.com

 Martha A. Dean, (admitted 12/06/18)
 LAW OFFICES OF MARTHA A. DEAN, LLC
 Attorneys for Plaintiffs
 144 Reverknolls
 Avon, CT 06001
 mdean@mdeanlaw.com

 ________________________________/



                 MEMORANDUM OF LAW IN SUPPORT OF
             PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT
Case 2:18-cv-13443-BAF-DRG ECF No. 61 filed 06/19/20                                       PageID.1280            Page 5 of 45




                                                TABLE OF CONTENTS

 INDEX OF AUTHORITIES.......................................................................................... iii
 I.      SUMMARY OF ARGUMENT ................................................................................ 1
 II. FACTUAL BACKGROUND ................................................................................... 2
 III. STANDARD OF REVIEW ...................................................................................... 3
 IV. THE SECOND AMENDMENT ............................................................................... 4
 V. ARGUMENT ............................................................................................................ 7
      A. The Township’s Ban on Outdoor Ranges is Patently Unconstitutional and
      Requires No Interest-Balancing Analysis to Find it So ............................................... 7
         1. The right to practice and train in the use of firearms is an inherent right that
         is protected by the Second Amendment.................................................................... 7
         2. Plaintiffs’ right to practice and train in the use of their firearms has been
         severely infringed and the Zoning Ordinance should be enjoined ......................... 10
      B. The Township’s Ban on Outdoor Shooting Ranges is Unconstitutional Under
      Any Level of Heightened Scrutiny Analysis, as the Township Provided No
      Justification ................................................................................................................. 15
         1.      Heightened scrutiny is required ..................................................................... 15
         2.      Township has no justification for its outdoor shooting range ban ................. 18
 VI. CONCLUSION ....................................................................................................... 19




                                                                    ii
Case 2:18-cv-13443-BAF-DRG ECF No. 61 filed 06/19/20                                   PageID.1281           Page 6 of 45


                                           INDEX OF AUTHORITIES

 Cases
 Anderson v. Liberty Lobby Inc., 477 U.S. 242 (1986) ..................................................... 4

 Andrews v. State, 50 Tenn. 165 (1871) ............................................................................ 6
 Celotex Corp. v. Catrett, 477 U.S. 317 (1986). ............................................................... 4

 District of Columbia v. Heller, 554 U.S. 570 (2008) ..................4, 5, 6, 8, 10, 11, 12, 19

 Ezell v. City of Chicago (Ezell I), 651 F.3d 684 (7th Cir. 2011) ...............6, 8, 16, 18, 19
 Ezell v. City of Chicago (Ezell II), 846 F.3d 888 (7th Cir. 2017) ................7, 8, 9, 16, 17

 Kendall v. Hoover Co., 751 F.2d 171 (6th Cir. 1984) ..................................................... 4
 McCafferty v. McCafferty (In re McCafferty), 96 F.3d 192 (6th Cir. 1996) ................... 4
 McDonald v. City of Chicago, 561 U.S. 742 (2010) ....................................................... 6

 Muscarello v. United States, 524 U.S. 125 (1998) .......................................................... 5

 Richmond Newspapers, Inc. v. Virginia, 448 U.S. 555 (1980) ....................................... 8

 Schad v. Mt. Ephraim, 452 U.S. 61 (1981).................................................................... 12
 Susan B. Anthony List v. Driehaus, 814 F.3d 466 (6th Cir. 2016). ............................... 16
 Tyler v. Hillsdale Cty. Sheriff's Dep't, 837 F.3d 678 (6th Cir. 2016) (en banc) ... 7, 8, 16,
   17, 18, 19
 United States v. Greeno, 679 F.3d 510 (6th Cir. 2012) ................................................. 16

 Statutes
 MCL § 691 ..................................................................................................................... 10

 Other Authorities
 1963 ADVISORY NOTES TO FED. R. CIV. P. 56.................................................................. 4

 BLACK’S LAW DICTIONARY (6th Ed. 1998) ............................................................ 5


                                                                iii
Case 2:18-cv-13443-BAF-DRG ECF No. 61 filed 06/19/20                                 PageID.1282           Page 7 of 45


 Rules
 Federal Rule of Civil Procedure 56(c) ............................................................................. 3

 Constitutional Provisions
 U.S. Const. amend. II ....................................................................................................... 4




                                                               iv
Case 2:18-cv-13443-BAF-DRG ECF No. 61 filed 06/19/20         PageID.1283     Page 8 of 45



 I.    SUMMARY OF ARGUMENT

       Howell Township’s Zoning Ordinance has created an effective ban on outdoor

 shooting ranges that prevents Plaintiffs from exercising their Second Amendment

 rights, which include the right to be proficient in the use of firearms. Plaintiff Oakland

 Tactical Supply, LLC (“Oakland”) has taken significant steps toward building an

 outdoor shooting range facility for its members and the public on its 352 acre property

 in Howell Township (“Township”), and incurred substantial costs, but these efforts

 have been thwarted by the Township under the Zoning Ordinance.

       Without the proposed range, Plaintiff Oakland’s members, patrons and members

 of the public, including the individual Plaintiffs: Remenar, Fresh, Raines, Penrod, and

 Dimitroff, cannot exercise their Second Amendment right to gain proficiency in the

 use of their firearms, such as rifles, shotguns, and handguns, as such practice includes

 target distances, active shooter shooting disciplines, and long-distance precision

 shooting, all of which require an outdoor range.

       Plaintiff Oakland’s shooting range facility would provide a safe place for the

 Plaintiffs and the general public to practice and train with their lawful firearms, and

 allow them to educate the next generation to be able to do the same. Summary

 judgment for Plaintiffs is appropriate under these facts because the Zoning Ordinance,

 on its face, creates an unconstitutional ban on outdoor shooting ranges.



                                             1
Case 2:18-cv-13443-BAF-DRG ECF No. 61 filed 06/19/20         PageID.1284     Page 9 of 45


 II.   FACTUAL BACKGROUND

       Plaintiff Oakland is attempting to build an outdoor shooting range facility for

 both public and private use on its approximately 352 acre property on Fleming Road,

 Howell Township (“the “Property”). (M. Paige Aff. ¶ 9.) After an extensive search for

 an appropriate site for the planned range in southeastern Michigan, Oakland identified

 the Property as uniquely-suited to the development of a safe and well-run outdoor

 shooting range facility. (Id. ¶ 10.)

       The Property is a mile long and a half mile wide, consisting mostly of open and

 extensive rolling fields and a couple of interior excavated areas, all of which are

 separated from the surrounding rural-agricultural land and scattered residences by an

 onsite internal buffer area of forest land and forested wetlands. (Id. ¶ 11.) The most

 recent use of the property was for rock quarrying operations and agriculture, which

 operations added large earthen perimeter berms and a 6’ high chain link perimeter

 fence around the Property. (Id. ¶¶ 11,12.)

       Oakland’s planned range facility will be open to the public and will include a

 rifle range with targets set at distances up to 100 yards, a shot gun range with aerial

 targets, a precision shooting range of at least 1,000 yards, a handgun range up to 50

 yards, and multiple three-sided berm defensive/offensive action-shooting bays (pistol,

 rifle, shotgun) for IDPA and similar shooting disciplines and related amenities. (Id. ¶

 14.) The planned shooting range will also provide the public with Civilian


                                              2
Case 2:18-cv-13443-BAF-DRG ECF No. 61 filed 06/19/20         PageID.1285    Page 10 of 45


 Marksmanship Program opportunities as well as opportunities to complete the training

 required by the State of Michigan for a Concealed Pistol License (“CPL”). (Id. ¶¶ 14,

 15.)

        Since 2017, Oakland’s plans to develop an outdoor shooting range facility have

 been blocked by the Howell Township Zoning Ordinance. (Id. ¶ 34.) The Zoning

 Ordinance prohibits outdoor shooting ranges from being sited in Howell Township,

 despite appearing to allow them by including “rifle ranges” in the definitions.

 (Statement of Facts ¶¶ 2, 17.)

        Two of the individual Plaintiffs live within Howell Township and the other three

 live in the general vicinity. (Id. ¶¶ 7-13.) They are all owners of common, lawful

 firearms who are unable to engage in the training and practice necessary to become

 and remain proficient in the use of their firearms, or to train the next generation in the

 use of such firearms, because appropriate ranges for their firearms and shooting

 disciplines are not available to them. (Id.) The individual Plaintiffs would use the

 proposed Oakland range facility for regular training and practice if Howell Township

 allowed it to open. (Id.)




 III.   STANDARD OF REVIEW
        Federal Rule of Civil Procedure 56(c) sets forth the standard of review for

 summary judgment motions. A motion for summary judgment may be granted if the

                                              3
Case 2:18-cv-13443-BAF-DRG ECF No. 61 filed 06/19/20        PageID.1286     Page 11 of 45


 pleadings, depositions, answers to interrogatories, and admissions on file, together

 with affidavits, if any, show no genuine issues as to any material fact and that the

 moving party is entitled to judgment as a matter of law. See McCafferty v. McCafferty

 (In re McCafferty), 96 F.3d 192, 195 (6th Cir. 1996) (citing Celotex Corp. v. Catrett,

 477 U.S. 317, 322 (1986)). The very mission of the summary judgment procedure is to

 pierce the pleadings and to assess the proof in order to see whether there is a genuine

 need for trial. 1963 ADVISORY NOTES TO FED. R. CIV. P. 56.

       A fact is material for purposes of summary judgment where proof of that fact

 would have the effect of establishing or refuting an essential element of the cause of

 action or a defense advanced by the parties. See Kendall v. Hoover Co., 751 F.2d 171,

 174 (6th Cir. 1984). An issue of material fact is genuine if the evidence is such that a

 reasonable jury could return a verdict for the non-moving party. Anderson v. Liberty

 Lobby Inc., 477 U.S. 242, 248 (1986).




 IV.   THE SECOND AMENDMENT
       The Second Amendment provides: “A well-regulated Militia, being necessary to

 the security of a free State, the right of the people to keep and bear Arms, shall not be

 infringed.” U.S. Const. amend. II. In 2008, in the seminal Second Amendment case of

 District of Columbia v. Heller, 554 U.S. 570 (2008), the Supreme Court struck down

 the District of Columbia's handgun ban and requirement that lawfully-owned firearms


                                             4
Case 2:18-cv-13443-BAF-DRG ECF No. 61 filed 06/19/20         PageID.1287     Page 12 of 45


 be kept "unloaded and disassembled or bound by a trigger lock" as it represented a

 significant infringement of core rights secured by the Second Amendment. Heller, 554

 U.S. at 574. The Court recognized that the Second Amendment protects an

 individual's right to possess a firearm, unconnected with service in a militia, for

 traditionally lawful purposes, such as self-defense within the home. Heller, 554 U.S. at

 624.

        To “bear arms,” the Court states, is to “wear, bear, or carry . . . upon the person

 or in the clothing or in a pocket, for the purpose . . . of being armed and ready for

 offensive or defensive action in a case of conflict with another person.” Id. at 584

 (emphasis added) quoting Muscarello v. United States, 524 U.S. 125, 143 (1998)

 (Ginsburg, J., dissenting); BLACK’S LAW DICTIONARY at 214 (6th Ed. 1998). Early

 “Americans valued the ancient right [to keep and bear arms] . . . for self-defense and

 hunting.” Heller, 554 U.S. at 599 (emphasis added). See id. at 624 (“lawful purposes

 like self-defense”). The majority’s decision secures a right to arms for “self-defense,

 recreation, and other lawful purposes.” Id. at 676 n.38 (Stevens, J., dissenting)

 (emphasis added); id. at 706 (Breyer, J., dissenting).

        The right to own lawful firearms is part of a bundle of inherent rights secured by

 the Second Amendment. For example, “[t]he Constitution secures the right of the

 people to keep and bear arms . . . . [and] a citizen who keeps a gun or pistol under

 judicious precautions, practises (sic) in safe places the use of it, and in due time

 teaches his sons to do the same, exercises his individual right.” Id. at 619 (citation
                                              5
Case 2:18-cv-13443-BAF-DRG ECF No. 61 filed 06/19/20        PageID.1288     Page 13 of 45


 omitted) (emphasis added). The Court clarifies that “to bear arms implies something

 more than the mere keeping; it implies the learning to handle and use them in a way

 that makes those who keep them ready for their efficient use; in other words, it implies

 the right to meet for voluntary discipline in arms . . .” Id. at 617-18 (emphasis added,

 citation omitted). 1 Thus, the Supreme Court recognizes in Heller that the right to

 practice with lawful firearms at a shooting range is at the very core of the rights

 secured by the Second Amendment.

       Shortly after deciding Heller in 2008, the Supreme Court held in McDonald v.

 City of Chicago, 561 U.S. 742 (2010) that the Second Amendment is incorporated

 under the Fourteenth Amendment, and thus protects the rights secured by the Second

 Amendment from infringement by state and local governments.

       One year later, in 2011, the United States Court of Appeals for the Seventh

 Circuit (“7th Circuit”), relying heavily on Heller, enjoined Chicago from implementing

 a city-wide ban on shooting ranges in the case Ezell v. City of Chicago (“Ezell I”), 651

 F.3d 684 (7th Cir. 2011).

       In 2016, the United States Court of Appeals for the Sixth Circuit (“6th Circuit”)

 was asked to decide the constitutionality of a presumptively lawful restriction on


 1
   “[T]he right to keep arms involves, necessarily, the right to use such arms for all the
 ordinary purposes, and in all the ordinary modes usual in the country, and to which
 arms are adapted . . . .” Heller, 554 U.S. at 614, quoting Andrews v. State, 50 Tenn.
 165, 178 (1871). See Andrews, id. (“the right to keep arms for this purpose involves
 the right to practice their use”).

                                             6
Case 2:18-cv-13443-BAF-DRG ECF No. 61 filed 06/19/20         PageID.1289     Page 14 of 45


 firearms possession by a small subset of the general population (the mentally ill) in

 Tyler v. Hillsdale Cty. Sheriff's Dep't, 837 F.3d 678, 699 (6th Cir. 2016) (en banc).

 Tyler confirms that the same analytical approach used in Ezell I is to be used in the 6th

 Circuit: first, the court requires the government to bear the initial burden of

 establishing that the “conduct at issue is categorically unprotected;” and, second, if the

 government cannot meet its burden, it is required to demonstrate that it could “justify[]

 the law under a heightened form of scrutiny.” Id. at 686.

       Recently in 2017, in Ezell v. City of Chicago (Ezell II), 846 F.3d 888 (7th Cir.

 2017), the Seventh Circuit was asked to revisit Chicago’s newly-adopted zoning

 policies regulating the siting of shooting ranges. The court found that the zoning

 scheme at issue imposed such significant burdens on core rights (i.e. the right to

 practice and train with firearms at a range) that it amounted to an effective ban on

 shooting ranges. Id. at 890-893. Once again, without proper justification for the

 zoning scheme, the appellate court struck down the offending law.


 V.    ARGUMENT

       A.   The Township’s Ban on Outdoor Ranges is Patently Unconstitutional
       and Requires No Interest-Balancing Analysis to Find it So


                 1. The right to practice and train in the use of firearms is an
                    inherent right that is protected by the Second Amendment
       On summary judgment in a Second Amendment challenge, the initial

 determination is whether the Second Amendment right at issue was historically

                                              7
Case 2:18-cv-13443-BAF-DRG ECF No. 61 filed 06/19/20         PageID.1290     Page 15 of 45


 understood to be protected at the time the Second Amendment was ratified. Tyler, 837

 F.3d at 688. The government bears the burden of establishing that the right is

 unprotected. Id. It is well-understood that certain unarticulated rights are implicit in

 enumerated guarantees of fundamental rights, even though not expressly guaranteed,

 and they have been recognized by the Supreme Court as indispensable to the

 enjoyment of rights explicitly defined. Richmond Newspapers, Inc. v. Virginia, 448

 U.S. 555, 579-80 (1980). As the Supreme Court in Heller and the Seventh Circuit

 Court of Appeals in the Ezell cases make clear, the right to practice shooting lawful

 firearms and become proficient in their use and handling is at the very heart of the

 right to bear arms, as it is inherent in the rights protected. The Constitution secures the

 “right of …a citizen who keeps a gun or pistol … [to] practi[c]e[] in safe places….”

 Heller, 554 U.S. at 619 (citation omitted) (emphasis added). It is understood that “the

 right to bear arms implies …learning to handle and use [lawful firearms]. . . .” Id. at

 617-18 (emphasis added, citation omitted). Target shooting at a shooting range is

 obviously the exercise of the right to practice with a firearm.

       In Ezell II, the Seventh Circuit affirms its prior analysis in Ezell I, citing Heller

 extensively on the Constitutional protection afforded citizens to exercise their right to

 practice with firearms at a shooting range, stating:

           [T]he core individual right of armed defense—as recognized in
           Heller and incorporated against the states in McDonald—includes
           a corresponding right to acquire and maintain proficiency in
           firearm use through target practice at a range. We explained [in
           Ezell I] that the core right to possess firearms for protection
                                              8
Case 2:18-cv-13443-BAF-DRG ECF No. 61 filed 06/19/20         PageID.1291     Page 16 of 45


            “wouldn’t mean much without the training and practice that make
            it effective.” We noted that Heller itself supports this
            understanding. Finally, we held that the City had failed to
            establish that target practice is wholly unprotected as a matter of
            history and legal tradition in the founding era or when the
            Fourteenth Amendment was ratified.

 Ezell II, 846 F.3d at 892 (internal citations omitted).

        From the founding of this country to this day, the promotion of proficiency with

 firearms, known as “civilian marksmanship,” has been and continues to be a public

 policy priority in the United States. Such promotion of citizens’ firearms proficiency

 continues to this day through the modern implementation of the Civilian

 Marksmanship Program via the federally-chartered Corporation for the Promotion of

 Rifle Practice and Firearms Safety. (Statement of Facts ¶ 4.) The Civilian

 Marksmanship Program is chartered to instruct citizens in marksmanship, promote

 practice and safety, and conduct competitions, as proficient use of firearms promotes

 public safety. (Id. ¶ 4.)

        The State of Michigan, like the other states, recognizes the value of, and

 promotes through public policy, the development of firearms training and proficiency

 in the use of firearms. (Id. ¶¶ 5, 6.) Such promotion includes, but is not limited to,

 mandatory training on a firing range to obtain a Concealed Pistol License (“CPL”),

 developing public shooting ranges, and funding improvements to shooting ranges in

 the State of Michigan. (Id.)




                                              9
Case 2:18-cv-13443-BAF-DRG ECF No. 61 filed 06/19/20         PageID.1292    Page 17 of 45


       Michigan’s Sport Shooting Ranges Act, MCL § 691.1541, et seq., demonstrates

 that ranges are supported by the public policy of the State. (Id. ¶ 6.) The Act allows

 the continued operation of ranges that were in existence prior to the enactment of

 inconsistent local ordinances. MCL § 691.1542a. While the Act does not apply here to

 Oakland’s proposed range facility, the Act further provides: “Except as otherwise

 provided in this act, this act does not prohibit a local unit of government from

 regulating the location, use, operation, safety, and construction of a sport shooting

 range.” MCL § 691.1543. These provisions provide clear expressions of the premise

 that a locality may “regulate,” but not prohibit, the siting of a range.

       Following Heller and the Ezell cases, it is uncontroverted that the Second

 Amendment protects the right to practice and train in the use of lawful firearms at a

 shooting range.


                   2. Plaintiffs’ right to practice and train in the use of their firearms
                      has been severely infringed and the Zoning Ordinance should
                      be enjoined
       In the present case, the Township’s Zoning Ordinance severely infringes

 Plaintiffs’ Second Amendment rights, namely the right of citizens to practice and train

 with their lawful firearms, as it prohibits the siting of an outdoor shooting range within

 Howell Township. (Statement of Facts ¶¶ 2, 17.) The Township’s effective ban on

 outdoor shooting ranges prevents Oakland from using its 352 acre property in the

 Howell Township to open its planned outdoor range facility. (Id. ¶ 15.) As a result,


                                              10
Case 2:18-cv-13443-BAF-DRG ECF No. 61 filed 06/19/20          PageID.1293    Page 18 of 45


 Plaintiffs’ right to practice and train with firearms and in training disciplines that

 require an outdoor range is severely infringed. (Id. ¶¶ 7-17.)

       Heller states that courts have no discretion to engage in a “judge-empowering

 ‘interest-balancing inquiry’” where core rights protected by the Second Amendment

 have been significantly curtailed. Heller, 554 U.S. at 634. In the present case, there is

 no question that the bundle of rights secured by the Second Amendment includes the

 right to practice and train at a shooting range to gain proficiency in the use of lawful

 firearms. Shooting ranges provide an appropriate location for historically-protected

 activities at the core of the rights protected by the Second Amendment. As such, any

 sweeping prohibition such as the Township’s on outdoor shooting ranges within its

 borders presents the type of un-nuanced factual scenario that the Supreme Court was

 confronted with in Heller, where it decided the case without a balancing test or any

 scrutiny analysis.

       Heller took a categorical approach and held the Washington, DC handgun ban to

 be invalid “[u]nder any of the standards of scrutiny that we have applied to enumerated

 constitutional rights . . . .” Heller, 554 U.S. at 628-29 (emphasis added). The Court

 rejected rational basis analysis, id. at 629 n.27, as well as Justice Breyer’s proposed

 “judge-empowering ‘interest-balancing inquiry’ that ‘asks whether the statute burdens




                                              11
Case 2:18-cv-13443-BAF-DRG ECF No. 61 filed 06/19/20          PageID.1294     Page 19 of 45


 a protected interest in a way or to an extent that is out of proportion to the statute’s

 salutary effects upon other important governmental interests.’” Id. at 634.2

       Instead of the dissent’s use of interest-balancing focused reliance on a

 committee report and empirical studies, Heller based its holding solidly on the

 enumerated right:

           We know of no other enumerated constitutional right whose core
           protection has been subjected to a freestanding “interest-
           balancing” approach. The very enumeration of the right takes out
           of the hands of government – even the Third Branch of
           Government – the power to decide on a case-by-case basis
           whether the right is really worth insisting upon.

 Id. at 634. (Emphasis added.) Constitutional limits restrain the exercise of the power of

 local governments to zone and control land use, when those powers infringe upon a

 protected liberty interest. Schad v. Mt. Ephraim, 452 U.S. 61, 68 (1981).

       Here, the Township’s Zoning Ordinance operates by proscription, allowing only

 those uses and activities that are specifically authorized. (Statement of Facts ¶ 1.) In

 the case of outdoor shooting ranges, the Zoning Ordinance misleadingly creates the

 appearance of authorizing a single type of outdoor shooting range by including “rifle

 ranges” in its definition of “Open Air Business Uses” (Id. ¶ 2), but then fails to

 actually authorize Open Air Business Uses as a category in any zone. (Id. ¶¶ 1-3.)


 2
   Justice Breyer would have applied a standard under which “the Court normally defers
 to a legislature's empirical judgment in matters where a legislature is likely to have
 greater expertise and greater institutional factfinding capacity.” Id. at 690 (Breyer, J.,
 dissenting).

                                              12
Case 2:18-cv-13443-BAF-DRG ECF No. 61 filed 06/19/20        PageID.1295       Page 20 of 45


 While the Township’s Zoning Ordinance does authorize specified subsets of Open Air

 Business Uses, such as golf courses, golf driving ranges, active recreation at

 neighborhood parks and community parks, and playgrounds, which are permitted as of

 right in multiple zoning districts as long as certain minimal conditions are met,

 pursuant to Section 16.18, “rifle ranges” are not among those authorized. (Id. ¶ 3.)

 Neither the Zoning Ordinance nor any other public record provides justification for the

 Township’s prohibition on outdoor shooting (Id.)

       In short, the Township has severely infringed on Plaintiffs’ right to practice and

 train with firearms and in shooting disciplines that require an outdoor range. As a

 result of the Township’s Zoning Ordinance, Oakland is unable to site, construct, and

 operate an outdoor shooting range within the Township to serve the needs of its

 members, the individual Plaintiffs and the general public. (Id. ¶¶ 15,17.)

       Outdoor and indoor shooting ranges provide different practice and training

 environments for shooters. (Id. ¶ 16.) Target for long guns such as hunting rifles,

 centerfire rifles, and shotguns are typically placed at distances of 50 yards and up to

 1,000 yards or more, significantly farther than the 25-yard length of the local indoor

 range. (Id.) Environmental factors are import real world conditions that cannot occur in

 indoor ranges. (Id.) Training with shotguns to hit moving aerial targets in an indoor

 range is not allowed in any indoor range in Michigan. (Id.) Finally, self-defense

 simulations practicing active shooter skills are not allowed in indoor ranges in

 Michigan. (Id.)
                                             13
Case 2:18-cv-13443-BAF-DRG ECF No. 61 filed 06/19/20         PageID.1296     Page 21 of 45


         Plaintiff Ronald Penrod, a resident of Howell Township, is currently unable to

 practice target shooting at available outdoor range locations due to the travel time

 involved and his heavy work schedule. (Id. ¶ 7.) Mr. Penrod would use the outdoor

 shooting range planned by Oakland to practice target shooting multiple times per week

 with pistols, shotguns, and rifles. (Id. ¶¶ 7,9. )

         Plaintiff Edward Dimitroff, a Howell Township resident, is unable to practice

 with his shotguns or with rifles because there are no outdoor ranges that allow shooting

 with long guns within a feasible driving distance from his home. (Id. ¶ 10.) Mr.

 Dimitroff would use the outdoor shooting range planned by Oakland to practice target

 shooting with handguns, shotguns, and rifles, as well as teach his children to use

 firearms. (Id.)

         Plaintiff Scott Fresh is currently unable to become proficient in the use of his

 firearms for precision shooting due to the excessive travel time of 4.5 hours to reach a

 location where such practice is possible. (Statement of Facts ¶ 11.) Mr. Fresh plans to

 practice shooting at Oakland’s shooting range facility in Howell Township if it is built.

 (Id.)

         Plaintiff Jason Raines has had multiple back surgeries, but is able to continue to

 engage in the shooting sports. (Id. ¶ 12.) Mr. Raines is unable to participate in long-

 range competitive shooting, as the travel distance to available ranges is too far to travel

 with his back injury. (Id.) If the Oakland outdoor shooting range were constructed in



                                               14
Case 2:18-cv-13443-BAF-DRG ECF No. 61 filed 06/19/20        PageID.1297    Page 22 of 45


 Howell Township, Mr. Raines would practice target shooting and train future

 generations in the use of firearms at Oakland’s range. (Id.)

       Plaintiff Matthew Remenar currently practices precision shooting with his

 firearms only about once per year due to the excessive travel and setup time involved

 and lack of facilities. (Id. ¶ 13.) Mr. Remenar would use Oakland’s shooting range to

 practice target shooting with his firearms at varying distances if it were allowed in

 Howell Township. (Id.)

       In short, the Township’s ban on outdoor ranges is patently unconstitutional and

 requires no interest-balancing analysis to find it so. The Zoning Ordinance severely

 infringes Plaintiffs Second Amendment right to practice and train at an outdoor

 shooting range. As a result, Plaintiffs are entitled to summary judgment against the

 Township.


       B.   The Township’s Ban on Outdoor Shooting Ranges is Unconstitutional
       Under Any Level of Heightened Scrutiny Analysis, as the Township
       Provided No Justification
              1. Heightened scrutiny is required
       Plaintiffs in the present case maintain that the analysis in Heller precludes a

 scrutiny approach to a constitutional review of the Howell Township ban on outdoor

 shooting ranges, as the Ordinance severely infringes citizens Second Amendment right

 to become proficient in the use of their firearms. (Statement of Facts ¶¶ 7-18.)

 However, even if this court were to engage in a scrutiny analysis of the Zoning

 Ordinance, Tyler and the Ezell cases require some form of heightened scrutiny. As the
                                             15
Case 2:18-cv-13443-BAF-DRG ECF No. 61 filed 06/19/20         PageID.1298     Page 23 of 45


 Township’s prohibition on the siting of outdoor shooting ranges is a severe

 infringement of Plaintiffs’ Second Amendment rights to practice shooting lawful

 firearms, the challenged law is not entitled to a presumption of lawfulness, in contrast

 with the facts in Tyler, infra. Thus, any scrutiny analysis here must apply a heightened

 form of scrutiny, placing the burden on the Township to justify it restrictions. Tyler,

 837 F.3d at 690. See United States v. Greeno, 679 F.3d 510, 518 (6th Cir. 2012)

 (recognizing rejection of rational basis review by Supreme Court in Heller). Where a

 scrutiny analysis is applied, the appropriate level of heightened scrutiny is determined

 by “(1) how close the law comes to the core of the Second Amendment right, and (2)

 the severity of the law's burden on the right.” Tyler, 837 F.3d at 690 (citations

 omitted). In 2011, in Ezell I, supra, the Seventh Circuit, citing heavily to Heller,

 applied a “rigorous showing,” “if not quite ‘strict scrutiny,’” 3 under which “the City

 bears the burden of establishing a strong public-interest justification for its ban on

 range training . . . .” Ezell I, 651 F.3d at 708. Striking down Chicago’s city-wide ban

 on shooting ranges, the Seventh Circuit embraced a heightened level of scrutiny where

 the infringement is significant and the rights at issue are at the core of those protected

 by the Second Amendment. Id. In Ezell II, the Seventh Circuit struck down a zoning

 scheme that amounted to an ‘effective ban’ on shooting ranges throughout the City of

 3
  “Laws subject to strict scrutiny are presumptively unconstitutional and can only
 survive if they (1) serve a compelling state interest and (2) are narrowly tailored to
 achieve that interest.” Susan B. Anthony List v. Driehaus, 814 F.3d 466 (6th Cir.
 2016).

                                             16
Case 2:18-cv-13443-BAF-DRG ECF No. 61 filed 06/19/20         PageID.1299     Page 24 of 45


 Chicago. Ezell II, 846 F.3d at 890. Once again, the Seventh Circuit employed the two-

 part approach for determining the appropriate level of scrutiny, deciding upon the use

 of a heightened form of scrutiny where the curtailment of citizens’ rights is significant

 and the rights curtailed are at the core of those protected by the Second Amendment.

 Id. at 892-94.

       As described in more detail in Section V.A.2, the Township has severely

 infringed Plaintiffs’ Second Amendment right to train and practice in the use of their

 firearms. Oakland would construct an outdoor shooting range in the Township if not

 prevented by the Zoning Ordinance. (Statement of Facts ¶ 15.) The individual

 Plaintiffs, Mr. Fresh, Mr. Raines, Mr. Remenar, Mr. Penrod, and Mr. Dimitroff are all

 prevented from training and practicing by the lack of available outdoor shooting

 ranges. (Id. ¶ 7-13.) The Plaintiffs would all use Oakland’s outdoor shooting range if it

 were constructed in the Township. (Statement of Facts ¶ 18.)

       As to the first part of the Tyler analysis (whether the law infringes a right at the

 core of those protected), Heller and the Ezell cases are unequivocal that the right to

 practice and train at a shooting range is at the very core of the inherent rights protected

 by the Second Amendment. Here, the individual Plaintiffs are unable to practice at an

 appropriate shooting range for their firearms due to the lack of an outdoor range

 suitable for their use.

       As to the second part of the Tyler analysis (the severity of the law's burden on

 the right), the Plaintiffs are unable train and practice with their firearms due to the
                                              17
Case 2:18-cv-13443-BAF-DRG ECF No. 61 filed 06/19/20         PageID.1300    Page 25 of 45


 Township’s effective ban on outdoor shooting ranges. This is a severe infringement of

 Plaintiffs core Second Amendment rights.

       Therefore, if any scrutiny analysis is required on such stark facts, Tyler’s two-

 prong analysis requires heightened scrutiny.


                 2. Township has no justification for its outdoor shooting range
                    ban
       The heightened form of scrutiny adopted by the Seventh Circuit in Ezell I places

 a substantial burden on the Township to justify its restrictions on Plaintiffs’ Second

 Amendment rights:

           the City bears the burden of establishing a strong public-interest
           justification for its ban on range training: The City must establish
           a close fit between the range ban and the actual public interests it
           serves, and also that the public's interests are strong enough to
           justify so substantial an encumbrance on individual Second
           Amendment rights. Stated differently, the City must demonstrate
           that civilian target practice at a firing range creates such genuine
           and serious risks to public safety that prohibiting range training
           throughout the city is justified.
 Ezell I, 651 F.3d at 708-09. (Emphasis added.)
       Under the heightened form of scrutiny employed in Ezell I, the Township bears

 the burden at the outset of establishing the existence of a strong public interest

 justification for its Zoning Ordinance. Ezell I, 651 F.3d at 709. In establishing its




                                             18
Case 2:18-cv-13443-BAF-DRG ECF No. 61 filed 06/19/20         PageID.1301     Page 26 of 45


 strong public interest justification, the Township may not rely on speculative concerns

 about outdoor shooting ranges. See id.4

         Yet, in the present case, the public record and the Zoning Ordinance not only

 fail to provide a strong justification; they provide no justification for the Township’s

 prohibition on outdoor shooting ranges. (Statement of Facts ¶¶ 1-3).

       As the public record does not disclose any justification for its ban on the siting

 or construction of outdoor shooting ranges within the Township, let alone a strong

 justification, no further analysis is required to determine whether this fit is appropriate

 or the justification is strong enough. Therefore, summary judgment in favor of

 Plaintiffs is appropriate even under a scrutiny analysis approach.


 VI.   CONCLUSION
       The Township has infringed rights held by Plaintiffs that are at the core of the

 Second Amendment. The infringement is severe and there is no government

 justification. On these facts, the Township’s ban on outdoor shooting ranges is patently

 unconstitutional. Whether the court follows Heller and finds the infringement so

 obvious as to not engage in a scrutiny analysis or analyzes the infringement under




 4
   Even under the lesser burden of intermediate scrutiny established in Tyler for
 presumptively lawful restrictions on a small subset of the population (the mentally ill),
 the government is required to establish a reasonable fit between the justification and
 the law’s restriction with evidence, not mere anecdote and supposition. Tyler, 837 F.3d
 at 694.

                                             19
Case 2:18-cv-13443-BAF-DRG ECF No. 61 filed 06/19/20        PageID.1302     Page 27 of 45


 heightened scrutiny as in the Ezell cases and suggested by Tyler, the Township cannot

 meet its burdens and Plaintiffs are entitled to summary judgment.

       Accordingly, Plaintiffs respectfully request that the court declare the Zoning

 Ordinance unconstitutional as it regards Plaintiff Oakland’s proposed outdoor shooting

 range facility and shooting ranges, enjoin the enforcement of the Zoning Ordinance

 against Oakland, and order the issuance of a building permit to Oakland, upon

 satisfaction of standard conditions for the same. Plaintiffs also request that the court

 schedule a hearing on damages and any other appropriate relief.



       Dated: June 19, 2020


                                         Respectfully submitted,

                                         MYERS & MYERS, PLLC
                                         Attorneys for Plaintiffs

                                         By: /s/ Roger L. Myers
                                         Roger L. Myers (P49186)
                                         915 N. Michigan Avenue, Suite 200
                                         Howell, MI 48843
                                         (517) 540-1700
                                         rmyers@myers2law.com

                                         /s/ Martha A. Dean
                                         Martha A. Dean, Esq. (Admitted 12/6/18)
                                         Law Offices of Martha A. Dean, LLC
                                         144 Reverknolls
                                         Avon, CT 06001
                                         Phone: 860-676-0033
                                         Fax: 860-676-1112
                                         mdean@mdeanlaw.com
                                             20
Case 2:18-cv-13443-BAF-DRG ECF No. 61 filed 06/19/20       PageID.1303   Page 28 of 45




                             CERTIFICATE OF SERVICE

       I hereby certify that on June 19, 2020, I electronically filed the foregoing
 Memorandum of Law in Support of Plaintiffs’ Motion for Summary Judgment with
 the Clerk of the Court using the ECF system.




                                     By:        /s/ Roger L. Myers (P49186)




                                           21
Case 2:18-cv-13443-BAF-DRG ECF No. 61 filed 06/19/20   PageID.1304   Page 29 of 45



                   UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF MICHIGAN

                                             )
 OAKLAND TACTICAL SUPPLY, LLC,               )
 JASON RAINES, MATTHEW REMENAR,              )
 SCOTT FRESH, RONALD PENROD, AND             )
 EDWARD GEORGE DIMITROFF,                    )
                                             )
                   Plaintiffs,               )
                                             )Case No. 18-cv-13443-BAF-DRG
             v.                              )Honorable Bernard A. Friedman
                                             )
 HOWELL TOWNSHIP,                            )
 a Michigan general law township,            )
                                             )
                Defendant.                   )
 ________________________________/

 Roger L. Myers (P49186)
 MYERS & MYERS, PLLC
 Attorneys for Plaintiffs
 915 N. Michigan Avenue, Suite 200
 Howell, Michigan 48843
 (517) 540-1700
 rmyers@myers2law.com

 Martha A. Dean (admitted 12/06/18)
 Co-Counsel for Plaintiffs
 Law Offices of Martha A. Dean LLC
 144 Reverknolls
 Avon, CT 06001
 mdean@mdeanlaw.com

 ________________________________/


                       RULE 56 STATEMENT OF
                    MATERIAL FACTS NOT IN DISPUTE
Case 2:18-cv-13443-BAF-DRG ECF No. 61 filed 06/19/20          PageID.1305     Page 30 of 45



        The following Statement of Material Facts Not In Dispute is provided in

 accordance with F.R.C.P. 56 and applicable local rules.


                       Undisputed Facts as to Count I:
     Right to Keep & Bear Arms, U.S. Constitution, Amendments II & XIV


 Howell Township Zoning Scheme
        1.     Howell Township adopted zoning regulations known as the Howell

 Township Zoning Ordinances on January 8, 1983 (the “Zoning Ordinance”).1 The

 Zoning Ordinance is a permissive zoning regulation, which prohibits any use not

 specifically listed:

        “Uses are permitted by right only if specifically listed as principal permitted
        uses in the various zoning districts or is similar to such listed uses.
        Accessory uses are permitted as listed in the various zoning districts or if
        similar to such listed uses, and if such uses are clearly incidental to the
        permitted principal uses. Special uses are permitted as listed or if similar to
        the listed special uses and if the required conditions are met.” 2

        2.     The Zoning Ordinance explicitly references “rifle ranges” under the

 definition of “Open Air Business Uses” 3 but does not mention rifle ranges,


 1
   March 2019. The regulations were adopted “pursuant to Public Act 110 of 2006
 (MCLA 125.3101 - 125.3701), and insofar as it is applicable, Public Act 33 of
 2008 (MCLA 125.3801 - 125.3885), as amended, of the State of Michigan.”
 (Howell Township, Ord. No. 1 eff. Jan. 8, 1983, further amended by Ord. No. 202
 eff. Dec. 21, 2006.) (Ex. 1, Zoning Ordinance, p. I-1.)
 2
   (Ex. 1, Zoning Ordinance, p. III-3.)
 3
   “Open Air Business Uses. Open air business uses operated for profit
 substantially in the open air shall include such uses as the following: . . . (d) tennis
 courts, archery courts, shuffleboard, horseshoe courts, rifle ranges, miniature golf,
 golf driving range, children’s amusement park or similar recreation uses (transient
                                             2
Case 2:18-cv-13443-BAF-DRG ECF No. 61 filed 06/19/20          PageID.1306     Page 31 of 45



 specifically, or shooting ranges, generally, anywhere else in the Zoning

 Ordinance.4 The Zoning Ordinance does not allow the category “Open Air

 Business Uses,” either by right or as a special use, in any zone within Howell

 Township.5

       3.     Certain categories of Open Air Business Uses are permitted in

 multiple zoning districts pursuant to Section 16.18.6 Section 16.18 permits golf

 courses in AR, SFR, and MFR zoning districts, golf driving ranges in AR zoning

 districts, active recreation at neighborhood parks and community parks in the AR,

 SFR and MFR zoning districts, and playgrounds for outdoor activities in the AR,

 SFR, and MFR zoning districts.7 None of these uses require a special use permit

 so long as minimal conditions are met. 8 The Zoning Ordinance does not permit

 shooting ranges, generally, or rifle ranges, specifically, as of right in any district in

 Howell Township, and it provides no justification for this disparate treatment. 9



 Federal and State Firearms Policy

       4.     Recreational shooting is a traditional lawful use of firearms in the


 or permanent).” Howell Township, Ord. No. 271 eff. Oct. 3, 2017. (Ex. 1, Zoning
 Ordinance, pp. II-13.)
 4
   Ex. 1, Zoning Ordinance.
 5
   Ex. 1, Zoning Ordinance.
 6
   Ex. 1, Zoning Ordinance, p. XVI-15.
 7
   Ex. 1, Zoning Ordinance, p. XVI-15-16.
 8
   Id.
 9
   Ex. 1, Zoning Ordinance.
                                             3
Case 2:18-cv-13443-BAF-DRG ECF No. 61 filed 06/19/20       PageID.1307    Page 32 of 45



 United States. The promotion of civilian marksmanship has been a priority

 throughout American history, continuing to this day through the modern

 implementation of the Civilian Marksmanship Program through the federally-

 chartered Corporation for the Promotion of Rifle Practice and Firearms Safety: 10

              The functions of the Civilian Marksmanship Program are—(1)
              to instruct citizens of the United States in marksmanship; (2) to
              promote practice and safety in the use of firearms; (3) to
              conduct competitions in the use of firearms and to award
              trophies, prizes, badges, and other insignia to competitors; (4)
              to secure and account for firearms, ammunition, and other
              equipment for which the corporation is responsible; (5) to issue,
              loan, or sell firearms, ammunition, repair parts, and other
              supplies under sections 40731 and 40732 of this title; and (6) to
              procure necessary supplies and services to carry out the
              Program. 11

       5.     Familiarity with firearms, and proficiency in their use, promotes

 public safety. 12 The State of Michigan recognizes the value of, and promotes

 through public policy, the development of firearms training and proficiency in the




 10
    36 U.S.C. §§ 40701, et seq.
 11
    36 U.S.C § 40722.
 12
    In recognition that familiarity with firearms proficiency and their use promotes
 public safety and reduces accidental shootings, including among youth, the
 Civilian Marksmanship Program “shall give priority to activities that benefit
 firearms safety, training, and competition for youth and that reach as many youth
 participants as possible.” 36 U.S.C. § 40724. Accordingly, the CMP issues and
 loans rifles to affiliated organizations that provide firearms training to youth,
 including the Boy Scouts of America, 4-H clubs, the Future Farmers of America,
 and other youth-oriented organizations. 36 U.S.C. § 40731(a).
                                           4
Case 2:18-cv-13443-BAF-DRG ECF No. 61 filed 06/19/20             PageID.1308      Page 33 of 45



 use of firearms. 13 Michigan residents wishing to lawfully possess handguns must

 first obtain a Concealed Pistol License (“CPL”). 14 An application for a CPL “must

 include . . . (h) A certificate stating that the applicant has completed the training

 course prescribed by this act.”15 The course must consist of “not less than 8 hours

 of instructions and . . . (a) . . . certified by this state or a national or state firearms

 training organization, . . . (b) The program provides at least 3 hours of instruction

 on a firing range and requires firing at least 30 rounds of ammunition.” 16

        6.     The State of Michigan encourages the recreational use of firearms and

 shooting ranges through policies that promote the development and use shooting

 ranges.17 The Michigan DNR receives federal grant monies, which it uses to

 support improvements to shooting ranges throughout Michigan.18 “The U.S. Fish

 and Wildlife Service recently approved a total of $1.25 million over a five-year


 13
    See, e,g., M.C.L. § 691.1542 (protecting shooting ranges from civil liability for
 noise).
 14
    Mich. Comp. Laws § 28.422.
 15
    Mich. Comp. Laws § 28.425b.
 16
    Mich. Comp. Laws § 28.425j.
 17
    MI DNR, https://www.michigan.gov/dnr/0,4570,7-350-79119_79149---,00.html,
 (“Our seven staffed shooting ranges in southern Michigan offer a fun, safe
 shooting environment for you and your friends and family. Staffed by customer-
 friendly and highly trained employees, our shooting ranges feature amenities like
 handgun, rifle, shotgun and archery ranges and restroom facilities.”) (last accessed
 April 8, 2019).
 18
    Michigan, “Federal funding boosts DNR's efforts to improve public shooting
 ranges throughout Michigan” (June 13, 2018),
 https://www.michigan.gov/som/0,4669,7-192-47796-470854--,00.html, (last
 accessed April 8, 2019).
                                               5
Case 2:18-cv-13443-BAF-DRG ECF No. 61 filed 06/19/20         PageID.1309    Page 34 of 45



 period for the DNR to provide up to 75 percent of funding for improvements to

 partner shooting ranges throughout Michigan.”19 The DNR’s website refers to its

 staffed ranges as a “fun, safe shooting environment for you and your friends and

 family,” the use of which it encourages.20 Michigan’s Sport Shooting Ranges Act

 (“Michigan Range Protection Act” or the “Act”)21 also demonstrates that ranges

 are supported by the public policy of the State. The Act allows the continued

 operation of Michigan shooting ranges that were in existence prior to the

 enactment of inconsistent local ordinances. 22 It provides further, “Except as

 otherwise provided in this act, this act does not prohibit a local unit of government

 from regulating the location, use, operation, safety, and construction of a sport

 shooting range.”23 Oakland acquired rights to the Property several years ago for the

 express purpose of operating its planned shooting range facility providing a safe

 location for residents in the area to practice target shooting for self-defense and

 other lawful purposes.24




 19
    Id.
 20
    Michigan DNR, Shooting Ranges, https://www.michigan.gov/dnr/0,4570,7-350-
 79119_79149---,00.html (last accessed April 8, 2019).
 21
    MCL 691.1541 et seq.
 22
    MCL §691.1542a.
 23
    MCL §691.1543.
 24
    Id., par. 12.
                                            6
Case 2:18-cv-13443-BAF-DRG ECF No. 61 filed 06/19/20         PageID.1310    Page 35 of 45



 The Plaintiffs

       7.     Plaintiff Ronald Penrod lives in Howell Township, Michigan.25 He

 resides in close proximity to the shooting range facility that Oakland proposes to

 build on the Property. 26 He is a firearms owner and was able to practice with his

 firearms several times a week when he lived in another state near a shooting range.

 He uses his shotguns and pistol for recreation as well as for self-defense. 27 He

 would like to be able to practice at least a couple of times a week with a shotgun,

 rifle and pistol, but currently there are no ranges where he can practice with these

 firearms within a reasonable drive of his home in Howell Township. 28 His work

 schedule does not leave sufficient time to travel more than 10-15 miles to reach a

 shooting range and there are currently no ranges that allow him to practice with

 each of his firearms within that distance.29 In addition to practicing with his

 firearms, he would like to participate in shooting matches with a shotgun on a

 regular basis at an outdoor shooting range; however, he is unable to participate in

 matches due to the lack of a publicly-accessible outdoor shooting range within a

 reasonable drive of his home in Howell Township. 30 If the shooting range facility

 that Oakland plans to open on the Property were available, he would practice there

 25
    Ex.9, Aff. R. Penrod.
 26
    Id.
 27
    Id.
 28
    Id.
 29
    Id.
 30
    Id.
                                            7
Case 2:18-cv-13443-BAF-DRG ECF No. 61 filed 06/19/20         PageID.1311    Page 36 of 45



 at least a couple of times per week. 31

          8.   Mr. Penrod lives with his wife in a rural part of Howell Township

 with horses, and fear for their safety and the safety of their animals due to the

 sound of uncontrolled shooting occurring on other residents’ properties around

 them. 32 He is aware of two horses being hit accidentally by stray bullets in their

 area and of a man who was hit and killed, by a stray bullet from a .22 that travelled

 across a lake in a state where he resided previously. 33 Given the amount of

 uncontrolled shooting on private property near his residence, he believes Oakland’s

 proposed range facility would provide a valuable asset to him and to his neighbors

 and the greater community by providing a safe and controlled environment for

 practicing shooting in Howell Township.34

          9.   The range facility that Oakland proposes to build would be

 approximately 3 miles from Mr. Penrod’s residence and would be convenient for

 him for the purpose of practicing with shotguns, rifles and pistols recreationally as

 well as for self-defense and other lawful purposes. 35 He would engage in firearms

 practice and matches on a regular basis for training and competition if a suitable




 31
    Id.
 32
    Id.
 33
    Id.
 34
    Id.
 35
    Id.
                                            8
Case 2:18-cv-13443-BAF-DRG ECF No. 61 filed 06/19/20        PageID.1312    Page 37 of 45



 shooting range were made available to him in Howell Township. 36

       10.    Plaintiff Edward George Dimitroff lives in Howell Township,

 Michigan. 37 Mr. Dimitroff resides in close proximity to the shooting range facility

 that Oakland proposes to build on the Property, approximately a 6 mile drive from

 the Property entrance. 38 He is a firearms owner and is unable to practice with his

 shotguns or with rifles because there are no outdoor ranges that allow shooting

 with long guns within a feasible driving distance from his home. 39 He drives 1 to

 1.5 hours one way to work in Livonia, Michigan; however, he is unable to practice

 shooting at any of the ranges along the way or near his work because of restrictions

 in place by his employer. 40 His employer does not allow firearms in cars parked at

 his place of employment and so using these ranges is not an option.41 Mr.

 Dimitroff works 10-12 hours per day, seven days per week leaving him no time to

 travel to the nearest range, the Island Lake public range, which is about a 1 to 1.5

 hour round trip drive from his home. 42 He would practice with shotguns,

 handguns, and rifles at an outdoor range, but practicing is impractical due to the




 36
    Id.
 37
    Ex.15, Aff. E. Dimitroff.
 38
    Id.
 39
    Id.
 40
    Id.
 41
    Id.
 42
    Id.
                                           9
Case 2:18-cv-13443-BAF-DRG ECF No. 61 filed 06/19/20         PageID.1313     Page 38 of 45



 travel time. 43 He currently owns a handgun and a shot gun, both of which are kept

 for recreation and self-defense purposes, and considers practicing with his firearms

 critical for maintaining proficiency. 44 He also would teach his three children (now

 in their twenties), how to use firearms, but is unable due to the lack of access to a

 range, such as that proposed by Oakland that would allow practice with each of the

 types of firearms that he owns.45 In addition, he would like to take up long range

 precision shooting with a rifle, but is unable to do so due to the lack of access to a

 range with facilities for this type of shooting.46 If an appropriate shooting range

 facility, such as the range facility proposed by Oakland, were allowed to open in

 Howell Township, he would practice there regularly each week with handguns,

 shotguns and rifles for both recreational and self-defense purposes and to teach his

 children how to use firearms. 47

       11.    Plaintiff Scott Fresh resides in Livonia, Michigan and would like to

 participate in long-range competitive target shooting.48 Currently, Mr. Fresh must

 travel 4.5 hours to be able to practice long distance shooting at a shooting range.49

 This travel time is too great for Mr. Fresh, and so he is unable to train in the


 43
    Id.
 44
    Id.
 45
    Id.
 46
    Id.
 47
    Id.
 48
    Ex. 11, Aff. S. Fresh.
 49
    Id.
                                           10
Case 2:18-cv-13443-BAF-DRG ECF No. 61 filed 06/19/20         PageID.1314     Page 39 of 45



 proficient use of long-range shooting with firearms. 50 The range that Oakland

 wishes to open would be convenient for him for this purpose as well as for

 practicing target shooting at shorter distances. 51 Mr. Fresh plans to practice

 shooting at Oakland’s shooting range facility in Howell Township if it is built. 52

       12.    Plaintiff Jason Raines resides in Oceola Township, Michigan.53 He

 has had multiple surgeries due to back injuries and engaging in the shooting sports

 is one of the few competitive activities in which he can still engage.54 Mr. Raines

 would like to participate in long-range competitive shooting, but there are currently

 no feasible locations, as travelling any distance takes a toll on his back injuries.55

 Mr. Raines is also a hunter and would like to improve his long-range shooting

 skills to increase his ability to make a humane kill when hunting. 56 If the Oakland

 facility were available, Mr. Raines would train there and work to become a long-

 range shooting instructor so that he can train future generations in long-range

 shooting.57 The range that Oakland wishes to open would be convenient for him

 for these purposes as well as for practicing target shooting for self-defense and



 50
    Id.
 51
    Id.
 52
    Id.
 53
    Ex. 12, Aff. J. Raines.
 54
    Id.
 55
    Id.
 56
    Id.
 57
    Id.
                                            11
Case 2:18-cv-13443-BAF-DRG ECF No. 61 filed 06/19/20          PageID.1315    Page 40 of 45



 other lawful purposes. 58 Mr. Raines would engage in long-range target shooting

 and other shooting activities within Howell Township on a regular basis for

 training and competition if the planned shooting range facility were opened in

 Howell Township. 59

       13.    Plaintiff Matthew Remenar lives in Rochester Hills, Michigan.60 Mr.

 Remenar has engaged in long-range target shooting over the past seven years and

 would like to compete in long-range shooting competitions.61 To practice, he must

 currently travel 1.5 hours to vacant State land that allows long-range shooting. 62

 Once there, Mr. Remenar and his friends must setup the targets on their own and

 then hike a significant distance from the firing line to the target location to change

 targets and tally scores. 63 Due to the distance, difficulty, and time required to

 access the land, set up, and practice, Mr. Remenar only practices long-range

 shooting about once a year. 64 If he were to travel to a developed shooting range to

 practice long-range shooting, he must currently drive more than three hours.65 The

 lack of a long-distance shooting range within a reasonable driving distance is a

 significant impediment to Mr. Remenar’s ability to practice and become proficient

 58
    Id.
 59
    Id.
 60
    Ex.13, Aff. M. Remenar.
 61
    Id.
 62
    Id.
 63
    Id.
 64
    Id.
 65
    Id.
                                            12
Case 2:18-cv-13443-BAF-DRG ECF No. 61 filed 06/19/20       PageID.1316    Page 41 of 45



 with his firearms and this prevents him from participating in competitive long-

 range shooting. 66 The range that Oakland plans to open at the Property would be

 convenient for Mr. Remenar, and he would use it to practice long-range shooting

 as well as shooting at shorter distances.67 He would engage in long-range target

 shooting and other shooting activities within Howell Township on a regular basis

 for training and competition if the planned shooting range facility were opened in

 Howell Township. 68

       14.    In 2017, Oakland’s managing member, Michael Paige, sought to

 obtain a permit from the Township that would allow the siting of a shooting range

 facility at Oakland’s Property. 69 Mr. Paige was informed by the Township’s zoning

 staff that a permit to open a shooting range facility on the Property was not

 available because the Agricultural Residential District (“AR District”) does not

 allow Open Air Business Uses, shooting ranges, or rifle ranges. 70

       15.    Oakland has a property interest in approximately 352 acres of land

 formerly used for rock quarrying operations on Fleming Road in Howell

 Township. 71 If allowed to do so under the Zoning Ordinance, Oakland would

 construct, open, and operate a shooting range facility within Howell Township to

 66
    Id.
 67
    Id.
 68
    Id.
 69
    Ex. 10, Aff. M. Paige, par. 29.
 70
    Id., par. 30.
 71
    Id., pars. 9,33.
                                          13
Case 2:18-cv-13443-BAF-DRG ECF No. 61 filed 06/19/20         PageID.1317     Page 42 of 45



 further its purposes of promoting the shooting sports and self-defense, educating

 the public about firearms, training individuals to become better and safer shooters,

 enabling individuals to comply with training requirements such as those enacted by

 the State of Michigan, and to generally serve the shooting training needs of its

 members and the public and educate the next generation in firearms use and

 safety. 72

        16.    Outdoor shooting ranges, such as the outdoor range facility proposed

 by Oakland, serve different training and practice needs for training and practice

 with lawful firearms than do indoor shooting ranges.73 For example, target

 practice and training with firearms such as hunting rifles, centerfire rifles,

 shotguns, etc. typically involve target shooting distances at 50 yards, 100 yards,

 200 yards to over 1,000 yards, all of which distances are much longer than the 25

 yard indoor range in the City of Howell. 74 Also, gaining proficiency with hunting

 rifles, centerfire rifles and shotguns involves training in conditions where the

 shooter experiences and must adjust for the effect of environmental factors such as

 wind, temperature and humidity on a fired bullet’s trajectory. This type of training

 and practice necessarily occur in an outdoor setting. 75 In addition, training with

 shotguns and the type of moving aerial targets typically used for shotgun practice

 72
    Id., par. 33.
 73
    Id., par. 24.
 74
    Id., par. 25.
 75
    Id., par. 26.
                                            14
Case 2:18-cv-13443-BAF-DRG ECF No. 61 filed 06/19/20         PageID.1318    Page 43 of 45



 must also be conducted outdoors, as such targets and shooting are not allowed at

 indoor ranges. 76 And, finally, while lessons are available at some indoor ranges in

 the shooting disciplines that involve full active shooter competitive disciplines

 with hand guns in practical self-defense simulations, practice is typically not

 allowed at indoor ranges in Michigan, as it would involve a commercially-

 untenable practice of devoting the entire use of an indoor range to a single shooter

 during practice.77

        17.    Oakland has incurred significant additional costs to date due solely to

 the Township’s prohibition on the siting of outdoor shooting ranges in its efforts to

 open its planned outdoor shooting range facility on the Property. 78 In addition, it

 has lost substantial revenue as a result of the Zoning Ordinance’s effective

 prohibition on the siting of shooting ranges.79 Oakland reasonably believes that the

 Township will enforce the Zoning Ordinance against it if it operates a shooting

 range on the property, which belief was reinforced by communications received

 from the Township on February 14, 2019 concerning shooting sounds claimed to

 be coming from the Property. 80

        18.    If Oakland’s planned outdoor range facility were allowed to open in


 76
    Id., par. 27.
 77
    Id., par. 28.
 78
    Id., par. 34.
 79
    Id.
 80
    Id., par. 35.
                                           15
Case 2:18-cv-13443-BAF-DRG ECF No. 61 filed 06/19/20       PageID.1319    Page 44 of 45



 Howell Township, Plaintiffs Mr. Fresh, Mr. Remenar, Mr. Raines, Mr. Penrod, and

 Mr. Dimitroff would be able to train and practice target shooting with their

 firearms on a regular basis, thereby becoming more proficient shooters. 81



       Dated: June 19, 2020

                                        Respectfully submitted,

                                        MYERS & MYERS, PLLC
                                        Attorneys for Plaintiffs

                                        By: /s/ Roger L. Myers
                                        Roger L. Myers (P49186)
                                        915 N. Michigan Avenue, Suite 200
                                        Howell, MI 48843
                                        (517) 540-1700

                                        /s/ Martha A. Dean
                                        Martha A. Dean, Esq. (Admitted 12/6/18)
                                        Law Offices of Martha A. Dean, LLC
                                        144 Reverknolls
                                        Avon, CT 06001
                                        Phone: 860-676-0033
                                        Fax: 860-676-1112
                                        mdean@mdeanlaw.com




 81
   Ex. 11, Aff. S. Fresh; Ex.13, Aff. M. Remenar; Ex.12, Aff. J. Raines, Ex. 9, Aff.
 R. Penrod; Ex. 15, E. Dimitroff.
                                          16
Case 2:18-cv-13443-BAF-DRG ECF No. 61 filed 06/19/20   PageID.1320     Page 45 of 45




                            CERTIFICATE OF SERVICE

       I hereby certify that on June 19, 2020, I electronically filed the
 foregoing Rule 56 Statement Of Material Facts Not In Dispute with the Clerk of
 the Court using the ECF system.




                                     By: /s/ Roger L. Myers (P49186)




                                       17
